          Case 7:20-mj-13814-UA Document 1 Filed 12/29/20 Page 1 of 3




Approved:
             JEFFREY C. COFFMAN
             Assistant United States Attorney

Before:      THE HONORABLE ANDREW E. KRAUSE
             United States Magistrate Judge
             Southern District of New York

                                -----x

 UNITED STATES OF AMERICA
                                                     20 Mag.   Jg8/~
           - v. -
                                                     RULE 5(c) (3)
 RANDOLPH ANTHONY SCOTT, JR.                         AFFIDAVIT


                        Defendant.
                                     -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss:

          KEVIN L. TAGNOSKY, JR., being duly sworn, deposes and
says that he is a Task Force Officer with the Bureau of Alcohol,
Tobacco, Firearms & Explosives (the "ATF") and charges as
follows:

          On or about December 16, 2020, the United States
District Court for the Northern District of Georgia issued a
warrant for the arrest of "Randolph Anthony Scott, Jr." in
connection with the indictment captioned United States v.
Randolph Anthony Scott, Jr., 20 CR 499 (N.D.Ga.) (the
"Indictment").

          I believe that RANDOLPH ANTHONY SCOTT, JR., the
defendant, who was arrested by the ATF in the Southern District
of New York, is the "Randolph Anthony Scott, Jr." who is wanted
in the Northern District of Georgia and the defendant in the
Indictment.

          The bases of my knowledge and for the foregoing charge
are, in part, as follows:

          1.   I am a Special Agent with the ATF.  I have been
directly involved in determining whether RANDOLPH ANTHONY SCOTT,
       Case 7:20-mj-13814-UA Document 1 Filed 12/29/20 Page 2 of 3




JR., the defendant, is the same individual as the "Randolph
Anthony Scott, Jr." named in the December 16, 2020 warrant from
the United States District Court for the Northern District of
Georgia. Because this Affidavit is submitted for the limited
purpose of establishing the identity of the defendant, I have
not included in this Affidavit each and every fact that I have
learned. Where I report statements made by others, those
statements are described in substance and in part, unless
otherwise noted.

     2.   On December 16, 2020, the United States District Court
for the Northern District of Georgia issued a warrant for the
arrest of "Randolph Anthony Scott, Jr." in connection with an
indictment filed that day, captioned Randolph Anthony Scott,
Jr., 20 CR 499 (N.D.Ga.). A copy of the Arrest Warrant and the
Indictment are attached hereto and incorporated by reference
herein.

     3.   The Indictment charges "Randolph Anthony Scott, Jr."
with one count of dealing firearms without a license, in
violation of 18 U.S.C. § 922(a) (1) (A), and 25 counts of making
false and fictitious written statements to a licensed firearms
dealer, in violation of 18 U.S.C. §§ 922 (a) (6) and 924 (a) (2).

      4.   Based on my discussions with an ATF Industry
Operations Investigator who interviewed "Randolph Anthony Scott,
Jr." in Habersham County, Georgia, on or about March 21, 2020, I
am aware that Randolph Anthony Scott, Jr. stated, among other
things, in sum and substance, that he had additional firearms at
his White Plains, New York residence, the address of which he
provided (the "White Plains Residence"). Based upon the
information provided by Randolph Anthony Scott, Jr., I and other
law enforcement officers met with "Randolph Anthony Scott, Jr."
at the White Plains Residence on or about March 25, 2020. At
that time, "Randolph Anthony Scott, Jr." turned over possession
of five firearms to me and other ATF agents.   Subsequently, on
or about December 16, 2020, the Indictment and Warrant were
 filed for the same "Randolph Anthony Scott, Jr."

     5.   On or about December 29, 2020, I and other law
enforcement officers arrested RANDOLPH ANTHONY SCOTT, JR., the
defendant, at the White Plains Residence. Based upon my prior
meeting with "Randolph Anthony Scott, Jr." at the White Plains
Residence on March, 25, 2020, I know that RANDOLPH ANTHONY
SCOTT, JR., the defendant, and "Randolph Anthony Scott, Jr." are
one and the same person.  In addition, SCOTT confirmed that his


                                   2
       Case 7:20-mj-13814-UA Document 1 Filed 12/29/20 Page 3 of 3




name, date of birth, and Social Security Number match that of
the "Randolph Anthony Scott, Jr." on the Arrest Warrant.

WHEREFORE, deponent respectfully requests that RANDOLPH ANTHONY
SCOTT, JR., the defendant, be imprisoned or bailed as the case
may be.



                          ~      (_. b, bi. l¥K{-,,(I.,.,,.;,,;.,.)
                          Kevin L. T gnos fJf.
                          Task Force Officer, ATF


Sworn to before me by reliable electronic means, specifically
s~ v:;tw /      , this 29" day of December, 2020 .
    ..,~~ I

()~.trA:~
THE HONORABLE ANDREW E. KRAUSE
United States Magistrate Judge
Southern District of New York




                                    3
